Exhibit 10.58

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of June 13, 2008 is among ICT
Group, Inc., a Pennsylvania corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit facilities have been extended to the Borrower pursuant
to the Amended and Restated Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of June 24, 2005 among the Borrower, the Guarantors, the Lenders
identified therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments.

2.1 In the definition of “Disposition” in Section 1.01 of the Credit Agreement,
the “and” after clause (e) is replaced with “,” and the following is added
immediately after clause (f):

, and (g) at any time from and after the Closing Date the sale, transfer or
other disposition of Capital Stock of any Foreign Subsidiary by the Borrower or
any Domestic Subsidiary to another Foreign Subsidiary

2.2 Section 6.20(d) is amended to add “as of the Closing Date” immediately after
“Loan Party”.

2.3 In Section 7.12 of the Credit Agreement, the lead-in thereto is amended to
read as follows:

Within thirty (30) days after the acquisition or formation of any Domestic
Subsidiary or any Foreign Subsidiary that is directly owned by the Borrower or
any Domestic Subsidiary:

2.4 A new Section 11.21 is added to the Credit Agreement to read as follows:

11.21 Collateral Matters.

The Administrative Agent agrees to release any Lien on any Collateral granted to
or held by the Administrative Agent under any Loan Document that is transferred
to any Person that is not a Loan Party in connection with any Disposition
permitted under this Agreement.



--------------------------------------------------------------------------------

3. Waiver. The Required Lenders waive any Default or Event of Default arising
from the failure of the Borrower to notify the Administrative Agent pursuant to
Section 8.13(c) of the Credit Agreement of the change in name of Harvest
Resources, Inc. to ICT Resources, Inc. and the change in name of Yardley
Enterprises, Inc. to ICT Enterprises, Inc.

4. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon execution of this Amendment by the Loan Parties and the Required Lenders.

5. Amendment is a “Loan Document”. This Amendment is a Loan Document.

6. Reaffirmation of Representations and Warranties. Each Loan Party represents
and warrants that, after giving effect to this Amendment, the representations
and warranties set forth in the Loan Documents are true and correct in all
material respects as of the date hereof (except those that expressly relate to
an earlier period).

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents (including schedules and exhibits thereto) shall remain in
full force and effect.

10. Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or electronic mail shall
be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:   ICT GROUP, INC., a Pennsylvania corporation     By:  

 

      Name:   Robert T. Marley       Title:   Senior Vice President and
Treasurer     GUARANTORS:   ICT ENTERPRISES, INC., a Delaware corporation    
By:  

 

      Name:   Vincent A. Paccapaniccia       Title:   Chief Financial Officer
and Treasurer       ICT INTERNATIONAL, INC., a Delaware corporation     By:  

 

      Name:   Vincent A. Paccapaniccia       Title:   Chief Financial Officer
and Treasurer       ICT RESOURCES, INC., a Delaware corporation     By:  

 

      Name:   Vincent A. Paccapaniccia       Title:   Chief Financial Officer
and Treasurer       ICT ACCOUNTS RECEIVABLE MANAGEMENT, INC.,     a Delaware
corporation       By:  

 

      Name:         Title:      

[Signature Pages Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE         AGENT:   BANK OF AMERICA, N.A., as Administrative Agent  
  By:  

 

      Name:         Title:       LENDER:   BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender   By:  

 

      Name:   Mary Giermek       Title:   Senior Vice President       CITIZENS
BANK     By:  

 

      Name:         Title:         SOVEREIGN BANK     By:  

 

      Name:         Title:         MANUFACTURERS & TRADERS TRUST COMPANY     By:
 

 

      Name:         Title:         PNC BANK, NATIONAL ASSOCIATION     By:  

 

      Name:         Title:      